Exhibit 10.35

RIVERVIEW FINANCIAL CORPORATION

EQUITY AND CASH INCENTIVE COMPENSATION PLAN

Effective Date: February 22, 2018

 

-100-



--------------------------------------------------------------------------------

RIVERVIEW FINANCIAL CORPORATION

EQUITY AND CASH INCENTIVE COMPENSATION PLAN

 

1.

Purpose of the Plan. The purposes of the Equity and Cash Incentive Compensation
Plan (the “Plan”) of Riverview Financial Corporation (the “Company”) are to:
(i) align the interests of key individuals with those of the Company’s
shareholders by encouraging and creating ownership of Shares of Common Stock of
the Company; (ii) enable the Company to attract and retain qualified individuals
who contribute to the Company’s success by their efforts, service, ability and
ingenuity; (iii) provide meaningful long-term equity and cash-based rewards and
incentive opportunities to key individuals who are responsible for the success
of the Company and who are in a position to make significant contributions
toward its objectives; (iv) reward individual performance; and (v) allow the
Company to be competitive with its peers.

 

2.

Definitions. For purposes of the Plan, the following words or phrases shall have
the meanings assigned to them below:

 

  2.1.

“Affiliate” means a parent or subsidiary corporation of the Company, as defined
in Section 424 of the Code (substituting “Company” for “employer corporation”),
or any other entity that is a parent or subsidiary of the Company, including a
parent or subsidiary which becomes such after the Effective Date of the Plan.

 

  2.2.

“Applicable Laws” means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code, and any stock exchange or quotation
system on which the Shares of Common Stock are listed or quoted.

 

  2.3.

“Award” means any right granted under the Plan, including an Incentive Stock
Option, a Non-Qualified Stock Option, a Stock Appreciation Right, a Restricted
Award, a Performance Share Award or a Performance Compensation Award. Each Award
shall be subject to the terms and conditions of the Plan and to such other terms
and conditions included by the Committee in the Award Agreement, to the extent
not inconsistent with this Plan.

 

  2.4.

“Award Agreement” means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Committee, be
transmitted electronically to any Participant.

 

  2.5.

“Board” means the Board of Directors of the Company.

 

  2.6.

“Business Combination” has the meaning set forth in Section 2.8.d.

2.7. “Cause” means with respect to any Employee:

 

  a.

If the Employee is a party to an employment or service agreement with the
Company or one of its Affiliates and such agreement provides for a definition of
Cause, the definition contained therein; or

 

  b.

If no such agreement exists, or if such agreement does not define Cause, the
following:

 

  i.

the Employee shall have committed an act of dishonesty constituting a felony and
resulting or intending to result directly or indirectly in gain or personal
enrichment at the expense of the Company or an Affiliate;

 

  ii.

the Employee’s use of alcohol or other drugs which interferes with the
performance by the Employee or the Consultant of his or her duties for the
Company or an Affiliate;

 

  iii.

the Employee deliberately and intentionally refused or otherwise failed (for
reasons other than incapacity due to accident or physical or mental illness) to
perform Employee’s duties to the Company or an Affiliate, with such refusal or
failure continuing for a period of at least 30 consecutive days following the
receipt by the Employee of written notice from the Company or an Affiliate
setting forth in detail the facts upon which the Company or the Affiliate relies
in concluding that the Employee has deliberately and intentionally refused or
failed to perform such duties;

 

  iv.

the Employee’s material violation of the Company’s Code of Conduct (or similar
code of conduct maintained by an Affiliate); or

 

-101-



--------------------------------------------------------------------------------

  v.

the Employee’s conduct that brings discredit on or injures the reputation of the
Company, in the Company’s reasonable discretion.

The Committee may determine that a Consultant is terminated for Cause as a
result of a violation of the Company’s Code of Conduct (or similar code of
conduct maintained by an Affiliate). For purposes of the Plan, the Committee
shall determine the effect of all matters and questions relating to whether an
Employee has been discharged for Cause, including but not limited to
terminations pursuant to the Company’s Code of Conduct.

 

  2.8.

“Change in Control” of the Company means:

 

  a.

a majority of the members of the Board are replaced during any twelve-month
(12) period by directors whose appointment or election is not endorsed by a
majority of the Board before the date of appointment or election;

 

  b.

the acceptance and completion of a tender offer or exchange offer by any entity,
person or group (including any affiliates of such entity, person or group, other
than an Affiliate of the Company) for fifty percent (50%) or more of the
outstanding voting power of all capital stock of the Company;

 

  c.

the acquisition by any entity, person or group (including any affiliates of such
entity, person or group, other than an Affiliate of the Company) of beneficial
ownership, as that term is defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of the Company’s capital stock
entitled to fifty percent (50%) or more of the outstanding voting power of all
capital stock of the Company;

 

  d.

a merger, consolidation, division, share exchange, or any other transaction or a
series of transactions outside the ordinary course of business involving the
Company (a “Business Combination”), as a result of which the holders of the
outstanding voting capital stock of the Company immediately prior to such
Business Combination, excluding any shareholder who is a party to the Business
Combination (other than the Company) or is such party’s affiliate as defined in
the Exchange Act, hold less than a majority of the voting capital stock of the
surviving or resulting corporation; or

 

  e.

the transfer of substantially all of the assets of the Company other than to a
wholly owned subsidiary of the Company.

 

  2.9.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Any reference to a section of the Code shall be deemed to include a reference to
any regulations promulgated thereunder.

 

  2.10.

“Code of Conduct” means the Company’s Code of Conduct approved by the Board, as
amended from time to time, and posted on the Company’s website.

 

  2.11.

“Committee” means the Human Resources Committee of the Board, or such other
committee of the Board appointed by the Board to administer this Plan, in
accordance with Article 3.

 

  2.12.

“Common Stock” means the common stock, no par value, of the Company.

 

  2.13.

“Company” means Riverview Financial Corporation a Pennsylvania business
corporation, and any successor thereto.

 

  2.14.

“Consultant” means any former director, employee or advisory board member of the
Company or an Affiliate who is subsequently engaged by the Company or an
Affiliate to render consulting or advisory services. The term “Consultant” shall
not include a current Director, advisory board member or a current member of the
board of an Affiliate.

 

  2.15.

“Continuous Service” means that the Participant’s service with the Company or an
Affiliate, whether as an Employee or Consultant, is not interrupted or
terminated. The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee or Consultant or a
change in the entity for which the Participant renders such service, provided
that there is no interruption or termination of the Participant’s Continuous
Service; provided further that if any Award is subject to Section 409A of the
Code, this sentence shall only be given effect to the extent consistent with
Section 409A of the Code. For example, a change in status from an Employee of
the Company to a Consultant of an Affiliate will not constitute an interruption
of Continuous Service. The Committee or its delegate, in its sole discretion,
may determine whether Continuous Service shall be considered interrupted in the
case of any leave of absence approved by that party, including sick leave,
military leave or any other personal or family leave of absence.

 

  2.16.

“Covered Employee” has the same meaning as set forth in Section 162(m)(3) of the
Code, as interpreted by Internal Revenue Service Notice 2007-49 and modified by
the Tax Cuts and Jobs Act of 2017.

 

-102-



--------------------------------------------------------------------------------

  2.17.

“Date of Grant” means the date on which the Committee adopts a resolution, or
takes other appropriate action, expressly granting an Award to a Participant
that specifies the key terms and conditions of the Award or, if a later date is
set forth in such resolution, then such date as is set forth in such resolution.

 

  2.18.

“Date of Exercise” in respect of any Option granted under the Plan means the
date on which the Participant’s written notice of Exercise is received by the
Company pursuant to procedures prescribed by the Committee.

 

  2.19.

“Disability” means that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; provided, however, for
purposes of determining the term of an Incentive Stock Option pursuant to
Article 6 hereof, the term Disability shall have the meaning ascribed to it
under Section 22(e)(3) of the Code. Whether an individual has a Disability shall
be determined under procedures established by the Committee. Except in
situations where the Committee is determining Disability for purposes of the
term of an Incentive Stock Option pursuant to Article 6 hereof, the Committee
may rely on any determination that a Participant is disabled for purposes of
benefits under any long-term disability plan maintained by the Company or any
Affiliate in which a Participant participates.

 

  2.20.

“Disqualifying Disposition” has the meaning set forth in Section 6.4.

 

  2.21.

“Director” means a member of the Board.

 

  2.22.

“Effective Date” is described in Article 0.

 

  2.23.

“Employee” means any person employed by the Company or an Affiliate; provided,
that, for purposes of determining eligibility to receive Incentive Stock
Options, an Employee means an employee of the Company or a parent or subsidiary
corporation within the meaning of Section 424 of the Code.

 

  2.24.

“Exchange Act” has the meaning set forth in Section 2.8.c.

 

  2.25.

“Exercise” in respect of an Option, means the delivery by the Participant to the
Secretary of the Company of a written notice of exercise in the form specified
by the Committee, accompanied by payment in full of the Option Exercise Price.

 

  2.26.

“Fair Market Value” means, as of any date, the value of a share of the Common
Stock, determined as follows: (i) If the Common Stock is listed on any national
stock exchange or national interdealer quotation system, the Fair Market Value
shall be the closing price on the Date of Grant (or if no sales of shares were
reported on any stock exchange or quoted on any interdealer quotation system on
that day, the price on the next preceding trading day on which such price was
quoted) as quoted on such exchange or interdealer quotation system on the day of
determination, as reported in the Wall Street Journal or such other source as
the Committee deems reliable; or (ii) In the absence of an established market
for the Common Stock, the Fair Market Value shall be determined in good faith by
the Committee and such determination shall be conclusive and binding on all
persons.

 

  2.27.

“Incentive Stock Option” means an Option issued pursuant to the Plan that meets
the requirements of Section 422 of the Code, as set forth in Section 6.3.

 

  2.28.

“Independent” or “Independence” means, with respect to a Director who is a
Committee member, the independence requirements applicable to a Committee member
under the rules and regulations of the U.S. Securities and Exchange Commission
and the national securities exchange or national interdealer quotation system on
which the Common Stock is then listed or quoted.

 

  2.29.

“Non-Employee Director” means a Director who is a “non-employee director” within
the meaning of Rule 16b-3 promulgated under the Exchange Act.

 

  2.30.

“Non-Qualified Stock Option” means an Option issued pursuant to the Plan that is
not intended to be an Incentive Stock Option.

 

  2.31.

“Option” means a right granted to a Participant to purchase Shares at a
specified price during specified time periods. An Option may be either an
Incentive Stock Option or a Non-Qualified Stock Option.

 

  2.32.

“Optionee” means a Participant to whom an Option has been awarded.

 

-103-



--------------------------------------------------------------------------------

  2.33.

“Option Exercise Price” means the price at which a Share of Common Stock may be
purchased upon the Exercise of an Option.

 

  2.34.

“Outside Director” means a Director who is an “outside director” within the
meaning of Section 162(m) of the Code and Treasury Regulations
Section 1.162-27(e)(3) or any successor to such statute and regulation.

 

  2.35.

“Participant” means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.

 

  2.36.

“Performance Compensation Award” means any Award designated by the Committee as
a Performance Compensation Award pursuant to Article 10 of the Plan.

 

  2.37.

“Performance Criteria” means the criterion or criteria that the Committee shall
select for purposes of establishing the Performance Goal(s) for a Performance
Period with respect to any Performance Compensation Award under the Plan. The
Performance Criteria that will be used to establish the Performance Goal(s)
shall be based on the attainment of specific levels of performance of the
Company (or Affiliate, division, business unit or operational unit of the
Company) and may be, but shall not be limited to, the following, used
individually or in ratios or other combinations: (a) basic earnings per share;
(b) basic cash earnings per share; (c) diluted earnings per share; (d) core
earnings per share; (e) diluted cash earnings per share; (f) earnings before
taxes; (g) net income; (h) net interest income; (i) non-interest income;
(j) revenue; (k) efficiency ratio; (l) salaries and benefits efficiency ratio;
(m) return on average assets; (n) core return on average assets; (o) core return
on equity; (p) return on average shareholders’ equity; (q) return on average
tangible shareholders’ equity; (r) core earnings; (s) operating income; (t) net
interest margin; (u) net interest rate spread; (v) growth in assets, loans or
deposits; (w) loan production volume; (x) sales; (y) net charge-offs;
(z) nonperforming/classified assets; (aa) classified loans; (bb) cash flow;
(cc) capital level (core or risk-based); (dd) interest rate risk exposure-net
portfolio value; (ee) interest rate risk-sensitivity; (ff) liquidity; (gg)
strategic business objectives, cost control, business expansion goals, and goals
relating to acquisitions or divestitures, or goals relating to capital raising
and capital management; (hh) objective customer service measures or indices,
(ii) stock price (including, but not limited to, growth measures and total
shareholder return); (jj) operating expense as a percentage of average assets;
(kk) core deposits as a percentage of total deposits; (ll) net charge-off
percentage; (mm) loan delinquency rates; and (nn) market share.

Any one or more of the Performance Criteria may be used on an absolute or
relative basis in any combination or ratio, or year-over-year change to measure
the performance of the Company and/or an Affiliate as a whole or any division,
business unit or operational unit of the Company and/or an Affiliate or any
combination thereof, as the Committee may deem appropriate, or as compared to
the performance of a group of comparable companies, or published or special
index that the Committee, in its sole discretion, deems appropriate.

The Committee may alter the governing Performance Criteria and the Committee has
sole discretion to make such changes without obtaining shareholder approval.

 

  2.38.

“Performance Formula” means, for a Performance Period, the one or more objective
formulas applied against the relevant Performance Goal to determine, with regard
to the Performance Compensation Award of a particular Participant, whether all,
some portion but less than all, or none of the Performance Compensation Award
has been earned for the Performance Period.

 

  2.39.

“Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee may, in its sole and absolute discretion,
adjust or modify the calculation of a Performance Goal for such Performance
Period in order to prevent the dilution or enlargement of the rights of
Participants based on the following events: (a) asset write-downs;
(b) litigation or claim judgments or settlements; (c) the effect of changes in
tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (d) any reorganization and restructuring programs;
(e) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 (or any successor or pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year; (f) acquisitions or divestitures; (g) any other specific
unusual or nonrecurring events, or objectively determinable category thereof;
(h) foreign exchange gains and losses; and (i) a change in the Company’s fiscal
year.

 

  2.40.

“Performance Period” means the one or more periods of time not less than one
fiscal quarter in duration, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to any the payment of a Performance
Compensation Award.

 

  2.41.

“Performance Share Award” means any Award granted pursuant to Article 9 hereof.

 

-104-



--------------------------------------------------------------------------------

  2.42.

“Performance Share” means the grant of a right to receive a number of actual
shares of Common Stock or share units based upon the performance of the Company
during a Performance Period, as determined by the Committee.

 

  2.43.

“Plan” means this Riverview Financial Corporation Equity and Cash Incentive
Compensation Plan.

 

  2.44.

“Repricing” means any transaction performed with the intent or effect of
(a) reducing the exercise price of any outstanding Option or Stock Appreciation
Right Awards; (b) cancelling or exchanging outstanding Options or Stock
Appreciation Rights in exchange for cash, other Awards or replacement Options
and/or Stock Appreciation Rights, including through a tender offer process, with
exercise prices that are less than the exercise price of the cancelled or
exchanged Options and/or Stock Appreciation Rights; or (c) any similar share
exchange transaction involving outstanding Awards.

 

  2.45.

“Restricted Award” means any Award granted pursuant to Article 8.

 

  2.46.

“Restricted Period” has the meaning set forth in Section 8.1.

 

  2.47.

“Restricted Stock” has the meaning set forth in Section 8.1.

 

  2.48.

“Restricted Stock Unit” has the meaning set forth in Section 8.1.

 

  2.49.

“Retirement” means retirement from employment with the Company or any Affiliate
after achieving age 60 with at least 10 years of service to the Company or any
Affiliate.

 

  2.50.

“Securities Act” has the meaning set forth in Section 14.2.

 

  2.51.

“Shares” means shares of Common Stock subject to Awards or available for future
Awards under this Plan.

 

  2.52.

“Stock Appreciation Right” means the right pursuant to an Award granted under
Article 7 to receive, upon exercise, an amount payable in cash or Shares equal
to the number of Shares subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (a) the Fair Market Value of a Share on
the date the Award is exercised, over (b) the exercise price specified in the
Stock Appreciation Right Award Agreement.

 

  2.53.

“Ten Percent Shareholder” means a person who on the Date of Grant owns, either
directly or within the meaning of the attribution rules in Section 424(d) of the
Code, stock possessing more than ten percent of the total combined voting power
of all classes of stock of the Company or any one of its subsidiaries, as
defined respectively in Sections 424(e) and 424(f) of the Code.

 

3.

Administration of the Plan.

 

  3.1.

Committee Composition. The Plan shall be administered by the Committee, or, in
the Board’s sole discretion, by the Independent Directors on the Board. The
Board may from time to time remove members from, or add members to, the
Committee. Vacancies on the Committee, however caused, shall be filled by the
Board. The Board may abolish the Committee at any time and revest in the
Independent Directors on the Board the administration of the Plan. Each member
of the Committee shall be Independent. Except as otherwise determined by the
Board, the Committee shall consist solely of two or more Non-Employee Directors.
The Board shall have discretion to determine whether or not it intends to comply
with the requirements of Rule 16b-3 promulgated under the Exchange Act. Nothing
herein shall create an inference that an Award is not validly granted under the
Plan in the event Awards are granted under the Plan by a compensation committee
of the Board that does not at all times consist solely of two or more
Non-Employee Directors who are also Outside Directors. The Committee shall act
pursuant to a vote of the majority of its members or, in the case of a Committee
comprised of only two members, the unanimous consent of its members. Minutes
shall be kept of all of its meetings and copies thereof shall be provided to the
Board. Subject to the limitations prescribed by the Plan and the Board, the
Committee may establish and follow such rules and regulations for the conduct of
its business as it may determine to be advisable.

 

  3.2.

Delegation. The Committee, or if no Committee has been appointed, the Board, may
delegate administration of the Plan to a committee or committees of one or more
members of the Board. The Committee shall have the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and reference in this Plan to the Board or the Committee shall
thereafter be to the committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. Within the scope of such authority, the Board or
the Committee may also delegate to a committee of one or more members of the
Board who are not Non-Employee Directors the authority to grant Awards to
eligible individuals who are not then subject to Section 16 of the Exchange Act.

 

-105-



--------------------------------------------------------------------------------

  3.3.

Authority of Committee. Subject to the terms of the Plan, the Committee’s
charter and Applicable Laws, and in addition to other express powers and
authorization conferred by the Plan, the Committee shall be vested with full
authority:

 

  a.

to adopt, amend and rescind such rules and regulations as it deems necessary or
desirable to administer the Plan;

 

  b.

to construe, interpret and apply the provisions of the Plan;

 

  c.

to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

 

  d.

to delegate its authority to one or more officers of the Company with respect to
Awards that do not involve Covered Employees or “insiders” within the meaning of
Section 16 of the Exchange Act;

 

  e.

to determine when Awards are to be granted under the Plan and the applicable
Date of Grant;

 

  f.

from time to time to select, subject to the limitations set forth in this Plan,
those Participants to whom Awards shall be granted;

 

  g.

to determine the number of Shares to be made subject to each Award;

 

  h.

to determine whether an Option is to be an Incentive Stock Option or a
Non-Qualified Stock Option;

 

  i.

to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price, medium of payment and vesting provisions, and to
specify the provisions of the Award Agreement relating to such grant;

 

  j.

to determine the target number of Performance Shares to be granted pursuant to a
Performance Share Award, the Performance Criteria that will be used to establish
the Performance Goals, the Performance Period(s) and the number of Performance
Shares earned by a Participant;

 

  k.

to designate an Award (including a cash bonus) as a Performance Compensation
Award and to select the Performance Criteria that will be used to establish the
Performance Goals;

 

  l.

to amend any outstanding Awards, including for the purpose of modifying the time
or manner of vesting, or the term of any outstanding Award; provided, however,
that if any such amendment impairs a Participant’s rights or increases a
Participant’s obligations under his or her Award or creates or increases a
Participant’s federal income tax liability with respect to an Award, such
amendment shall also be subject to the Participant’s consent;

 

  m.

to determine the duration and purpose of leaves of absences which may be granted
to a Participant without constituting termination of their employment or service
for purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company’s employment policies,
subject to the requirements of Section 409A of the Code;

 

  n.

to make decisions with respect to outstanding Awards that may become necessary
upon a Change in Control or an event that triggers anti-dilution adjustments;

 

  o.

to interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan; and

 

  p.

to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.

The Committee also may modify the purchase price or the exercise price of any
outstanding Award, subject to the requirements of Section 409A of the Code,
provided that if the modification effects a Repricing, shareholder approval
shall be required before the Repricing is effective. Any determination, decision
or action of the Committee in connection with the construction, interpretation,
administration or application of the Plan shall be final, conclusive and binding
upon the Company and all Participants and any person claiming under or through a
Participant, unless such decisions are determined by a court having jurisdiction
to be arbitrary and capricious.

 

-106-



--------------------------------------------------------------------------------

  3.4.

Indemnification. In addition to such other rights of indemnification as they may
have as Directors or members of the Committee, and to the extent allowed by
Applicable Laws, no member of the Committee or of the Board shall be liable for
any determination, decision or action made in good faith with respect to the
Plan or any Award granted under the Plan.

 

4.

Shares Subject to the Plan.

 

  4.1.

Shares Subject to the Plan. Subject to adjustment as provided in Article 12, the
total number of Shares available for the grant of Awards under the Plan shall be
500,000 Shares (as restated for stock splits and dividends). For purposes of
Section 422 of the Code, in no event shall any Participant receive Awards to
acquire more than 500,000 Shares in any fiscal year of the Company. During the
term of each Award, the Company shall keep reserved at all times the number of
shares of Common Stock required to satisfy all such Awards. As the Committee may
determine from time to time, the shares of Common Stock available for
distribution under the Plan may consist either in whole or in part of authorized
but unissued Common Stock or shares of Common Stock held in treasury.

 

  4.2.

Recycling of Shares. Any Shares subject to an Award that is cancelled, forfeited
or expires prior to exercise or realization, either in full or in part, shall
again become available for issuance under the Plan. Any Shares that are issued
upon the exercise or vesting of an Award shall be deducted from the available
Shares under the Plan as one (1) Share for each Share issued under the Award.
Notwithstanding anything to the contrary contained herein, Shares subject to an
Award under the Plan shall not again be made available for issuance or delivery
under the Plan if such Shares are (a) Shares tendered in payment of the Option
Exercise Price, (b) Shares delivered to or withheld by the Company to satisfy
any tax withholding obligation, or (c) Shares covering an Option or a
stock-settled Stock Appreciation Right or other Awards that were not issued upon
the settlement of the Award.

 

5.

Eligibility.

 

  5.1.

General. All Employees, directors and Consultants of the Company or any of its
Affiliates are eligible to participate in the Plan, whether now existing as an
Affiliate or later become an Affiliate. The Committee shall determine, in its
discretion, which such eligible persons shall be granted Awards and become
Participants in this Plan.

 

  5.2.

Eligibility for Specific Awards. Incentive Stock Options may be granted only to
Employees. Awards other than Incentive Stock Options may be granted to Employees
and Consultants and those individuals whom the Committee determines are
reasonably expected to become Employees and Consultants following the Date of
Grant.

 

  5.3.

Ten Percent Shareholders. An Incentive Stock Option shall not be granted to a
Ten Percent Shareholder unless the Option Exercise Price is at least 110% of the
Fair Market Value of the Common Stock at the Date of Grant and the Option is not
exercisable after the expiration of five (5) years from the Date of Grant.

 

6.

Option Provisions.

 

  6.1.

General. Each Option granted under the Plan shall be evidenced by an Award
Agreement. Each Option so granted shall be subject to the conditions set forth
in this Article 6, and to such other conditions not inconsistent with the Plan
as may be reflected in the applicable Award Agreement. Each Option shall specify
the number of Shares that may be purchased pursuant to the Option, the Option
Exercise Price, the term of the Option, vesting schedule and such other terms,
conditions and limitations established by the Committee as are consistent with
the terms of the Plan. The Award Agreement shall identify the Option as a
Non-Qualified Stock Option or an Incentive Stock Option. Notwithstanding the
foregoing, the Company shall have no liability to any Participant or any other
person if an Option designated as an Incentive Stock Option fails to qualify as
such at any time or if an Option is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and the
terms of such Option do not satisfy the requirements of Section 409A of the
Code. The provisions of separate Options need not be identical, but each Option
shall include (through incorporation of provisions hereof by reference in the
Option or otherwise) the substance of each of the following provisions:

 

  a.

Term. Subject to the provisions of Section 5.3 regarding Ten Percent
Shareholders, no Option shall be exercisable after the expiration of ten
(10) years from the Date of Grant.

 

  b.

Option Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section 5.3 regarding Ten Percent Shareholders, the Option Exercise Price of
each Incentive Stock Option shall not be less than 100% of the Fair Market Value
of the Shares subject to the Option on the Date of Grant. Notwithstanding the
foregoing, an Incentive Stock Option may be granted with an Option Exercise
Price lower than that set forth in the preceding sentence if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.

 

-107-



--------------------------------------------------------------------------------

  c.

Option Exercise Price of a Non-Qualified Stock Option. The Option Exercise Price
of each Non-Qualified Stock Option shall not be less than 100% of the Fair
Market Value of the Shares subject to the Option on the Date of Grant.
Notwithstanding the foregoing, a Non-Qualified Stock Option may be granted with
an Option Exercise Price lower than that set forth in the preceding sentence if
such Option is granted pursuant to an assumption or substitution for another
option in a manner satisfying the provisions of Section 409A of the Code.

 

  d.

Consideration. Each Participant who elects to Exercise an Option granted
pursuant to the Plan shall be required to give written notice to the Company of
such election and of the number of Shares he or she has elected to purchase, in
such form as the Committee shall have prescribed or approved. At the time of
Exercise of the Option, the price of the Shares purchased shall become
immediately due and payable (i) in cash or by check, (ii) by tendering to the
Company Shares of the Company that have been held by the Participant for at
least six months, having a Fair Market Value as of the Date of Exercise equal to
the Option Exercise Price, (iii) by any method established by the Committee to
facilitate ownership of Shares, including so-called “cashless exercise”, (iv) by
reduction in the number of Shares otherwise deliverable upon exercise of such
Option with a Fair Market Value equal to the aggregate Option Exercise Price at
the time of Exercise, (v) by any combination of the methods of payment described
in (i), (ii) , (iii) or (iv), or (vi) in any other form of legal consideration
that may be acceptable to the Committee. Notwithstanding the foregoing, during
any period for which the Shares are publicly traded (i.e., the Common Stock is
listed on any national stock exchange or a national interdealer quotation
system) an Exercise by an Officer that involves or may involve a direct or
indirect extension of credit or arrangement of an extension of credit by the
Company, directly or indirectly, in violation of Section 402(a) of the
Sarbanes-Oxley Act of 2002 shall be prohibited with respect to any Award under
this Plan.

 

  6.2.

Transferability. An Option shall not be transferable except by will, by the laws
of descent and distribution, or pursuant to a domestic relations order entered
into by a court of competent jurisdiction and shall be exercisable during the
lifetime of the Optionee only by the Optionee. Notwithstanding the foregoing,
the Optionee may, by delivering written notice to the Company, in a form
satisfactory to the Company designate a third party who, in the event of the
death of the Optionee, shall thereafter be entitled to Exercise the Option.

 

  6.3.

Termination of Continuous Service.

 

  a.

Unless otherwise provided in the terms of an Award Agreement, a vested Option
may be Exercised by an Optionee only while the Optionee is an Employee of or
Consultant to the Company or an Affiliate and has maintained Continuous Service
as an Employee or Consultant since the Date of Grant of the Option, except if
the Optionee’s Continuous Service ceases by reason of the Optionee’s Disability,
death or Retirement or as a result of layoff or position elimination.

 

  b.

If the Continuous Service of an Optionee is terminated:

 

  i.

as a result of the Optionee’s Disability, such Optionee may, but only within a
one (1) year period from the date of such termination of Continuous Service (and
no later than the date that the Option would otherwise expire), Exercise the
Option to the extent the Optionee was entitled to Exercise it at the date of
such termination of Continuous Service;

 

  ii.

as a result of the Optionee’s death, to the extent the Optionee was entitled to
Exercise the Option immediately prior to the Optionee’s death, such Option of
the deceased Optionee may be Exercised, but only within one (1) year from the
date of the Optionee’s death (and no later than the date on which such Option
would otherwise expire), by the person or persons (including the Optionee’s
estate) to whom the Optionee’s rights under such Option shall have passed by
will or by the laws of descent and distribution;

 

  iii.

as a result of the Optionee’s Retirement, the Optionee may Exercise his or her
currently exercisable Options for up to one year from the date of his or her
Retirement (but not beyond the date when the Option would otherwise expire);
however, if exercisable Incentive Stock Options are not Exercised within 90 days
of Retirement, they will convert automatically to Non-Qualified Stock Options;
and

 

  iv.

as a result of layoff or position elimination, the Optionee may Exercise vested
Options for up to 90 days (but no later than the date the Option would expire)
following the date of such termination.

 

-108-



--------------------------------------------------------------------------------

  c.

On the date of termination of Continuous Service, all unvested Options shall be
cancelled.

 

  6.4.

Incentive Stock Option Limitation. To the extent that the aggregate Fair Market
Value (determined at the time of grant) of Shares with respect to which
Incentive Stock Options are exercisable for the first time by any Optionee
during any calendar year (under all plans of the Company and its Affiliates)
exceeds the limitation imposed by Section 422 of the Code (currently $100,000),
the Options or portions thereof which exceed such limit (according to the order
in which they were granted) shall be treated as Non-Qualified Stock Options.

 

  6.5.

Incentive Stock Option Qualifying Disposition. With respect to Shares acquired
as a result of the Exercise of an Incentive Stock Option, any disposition of
such Shares other than by will or by the laws of descent and distribution before
the later of the expiration of the two (2) year period beginning on the Date of
Grant of such Incentive Stock Option, or the expiration of the one (1) year
period beginning on the date of the transfer of such Shares pursuant to such
Exercise, will not be prohibited by the Plan, but may disqualify the disposition
from receiving favorable tax treatment under Section 421(a) of the Code. The
Committee may require an Optionee to give prompt notice (as described below) to
the Company concerning any disposition of Shares received upon the Exercise of
an Incentive Stock Option within: (i) two (2) years from the date of granting
such Incentive Stock Option to such Optionee, (ii) one (1) year from the
transfer of such shares of Stock to such Optionee, or (iii) such other period as
the Committee may from time to time determine. The Committee may direct in the
applicable Award Agreement that an Optionee with respect to an Incentive Stock
Option undertake to give such notice described in the preceding sentence at such
time and containing such information as the Committee may prescribe, and/or that
the certificates or book entry registration evidencing Shares acquired by
Exercise of an Incentive Stock Option refer to such requirement to give such
notice. Notice means written notification actually received by the Company at
its executive offices on a day when the Company’s executive offices are open for
business, or, if received after such time, such notice shall be deemed received
on the next such day, which notice may be delivered in such manner as may be
prescribed from time to time by the Committee.

 

7.

Stock Appreciation Rights.

 

  7.1.

General. Each Stock Appreciation Right granted under the Plan shall be evidenced
by an Award Agreement. Each Stock Appreciation Right so granted shall be subject
to the conditions set forth in this Article 7, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement.

 

  7.2.

Term. The term of a Stock Appreciation Right granted under the Plan shall be
determined by the Committee; provided, however, no Stock Appreciation Right
shall be exercisable later than the tenth anniversary of the Date of Grant.

 

  7.3.

Exercise and Payment. Upon exercise of a Stock Appreciation Right, the holder
shall be entitled to receive from the Company in cash (unless otherwise
provided) an amount equal to the number of Shares subject to the Stock
Appreciation Right that is being Exercised multiplied by the excess of (i) the
Fair Market Value of a Share on the date the Award is exercised, over (ii) the
exercise price specified in the Stock Appreciation Right. Payment, if any, with
respect to the exercise of a Stock Appreciation Right shall be made on the date
of exercise. Payment shall be made in the form of Shares (with or without
restrictions as to substantial risk of forfeiture and transferability, as
determined by the Committee in its sole discretion), cash or a combination
thereof, as determined by the Committee.

 

  7.4.

Exercise Price. The exercise price of a Stock Appreciation Right shall be
determined by the Committee but shall not be less than 100% of the Fair Market
Value of one Share on the Date of Grant of such Stock Appreciation Right. A
Stock Appreciation Right, by its terms, shall be exercisable only when the Fair
Market Value per Share subject to the Stock Appreciation Right exceeds the
exercise price per Share thereof.

 

8.

Restricted Awards.

 

  8.1.

General. A Restricted Award is an Award of actual Shares (“Restricted Stock”) or
hypothetical Common Stock units having a value equal to the Fair Market Value of
an identical number of Shares (“Restricted Stock Units”), which may, but need
not, provide that such Restricted Award may not be sold, assigned, transferred
or otherwise disposed of, pledged or hypothecated as collateral for a loan or as
security for the performance of any obligation or for any other purpose for such
period (the “Restricted Period”) as the Committee shall determine. Each
Restricted Award granted under the Plan shall be evidenced by an Award
Agreement. Each Restricted Award so granted shall be subject to the conditions
set forth in this Article 8, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement.

 

-109-



--------------------------------------------------------------------------------

  8.2.

Restricted Stock.

 

  a.

Each Participant granted Restricted Stock shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Stock setting forth
the restrictions and other terms and conditions applicable to such Restricted
Stock. If the Committee determines that the Restricted Stock shall be held by
the Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Committee may require the
Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant fails to execute an Award Agreement evidencing a
Restricted Stock Award and, if applicable, an escrow agreement and stock power,
or such other agreements and documents as the Committee may require, the Award
shall be null and void. Subject to the restrictions set forth in the Award, the
Participant generally shall have the rights and privileges of a shareholder as
to such Restricted Stock, including the right to vote such Restricted Stock.

 

  b.

At the discretion of the Committee, a Participant may be granted the right to
receive dividends on Restricted Stock; provided that any cash dividends and
stock dividends with respect to the Restricted Stock shall be withheld by the
Company for the Participant’s account, and interest may be credited on the
amount of the cash dividends withheld at a rate and subject to such terms as
determined by the Committee. The cash dividends or stock dividends so withheld
by the Committee and attributable to any particular share of Restricted Stock
(and earnings thereon, if applicable) shall be distributed to the Participant in
cash or, at the discretion of the Committee, in shares of Common Stock having a
Fair Market Value equal to the amount of such dividends, if applicable, upon the
release of restrictions on such share and, if such share is forfeited, the
Participant shall have no right to such dividends.

 

  8.3.

Restricted Stock Units.

 

  a.

The terms and conditions of a grant of Restricted Stock Units shall be reflected
in an Award Agreement. No Shares shall be issued at the time a Restricted Stock
Unit is granted, and the Company will not be required to set aside a fund for
the payment of any such Award. A Participant shall have no voting rights with
respect to any Restricted Stock Units granted hereunder.

 

  b.

At the discretion of the Committee, each Restricted Stock Unit (representing one
Share) may be credited with cash, Shares or other property equivalent to all or
a portion of the dividends paid with respect to the outstanding Common Stock
paid by the Company in respect of one Share (“Dividend Equivalents”). Dividend
Equivalents shall be withheld by the Company for the Participant’s account, and
interest may be credited on the amount of cash Dividend Equivalents withheld at
a rate and subject to such terms as determined by the Committee. Dividend
Equivalents credited to a Participant’s account and attributable to any
particular Restricted Stock Unit (and earnings thereon, if applicable) shall be
distributed in cash or, at the discretion of the Committee, in Shares having a
Fair Market Value equal to the amount of such Dividend Equivalents and earnings,
if applicable, to the Participant upon settlement of such Restricted Stock Unit
and, if such Restricted Stock Unit is forfeited, the Participant shall have no
right to such Dividend Equivalents.

 

  8.4.

Restrictions.

 

  a.

Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement:
(A) if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the stock certificate, or exercise control over a book entry
account; (B) the Shares shall be subject to the restrictions on transferability
set forth in the Award Agreement; (C) the Shares shall be subject to forfeiture
to the extent provided in the applicable Award Agreement; and (D) to the extent
such Shares are forfeited, the stock certificates shall be returned to the
Company, or book entry positions cancelled, and all rights of the Participant to
such Shares and as a shareholder with respect to such Shares shall terminate
without further obligation on the part of the Company.

 

  b.

A Restricted Stock Units Award shall be subject to (A) forfeiture until the
expiration of the Restricted Period, and satisfaction of any applicable
Performance Goals during such period, to the extent provided in the applicable
Award Agreement, and to the extent such Restricted Stock Units are forfeited,
all rights of the Participant to such Restricted Stock Units shall terminate
without further obligation on the part of the Company and (B) such other terms
and conditions as may be set forth in the applicable Award Agreement.

 

  c.

The Committee shall have the authority to remove any or all of the restrictions
on the Restricted Stock and Restricted Stock Units whenever it may determine
that, by reason of changes in Applicable Laws or other changes in circumstances
arising after the date the Restricted Stock or Restricted Stock Units are
granted, such action is appropriate.

 

-110-



--------------------------------------------------------------------------------

  8.5.

Delivery of Restricted Stock and Settlement of Restricted Stock Units. Upon the
expiration of the Restricted Period with respect to any Shares of Restricted
Stock, the restrictions set forth in Section 8.4 and the applicable Award
Agreement shall be of no further force or effect with respect to such Shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall cause a book entry notation to
be made or deliver to the Participant, or his or her beneficiary, without
charge, the stock certificate evidencing the Shares of Restricted Stock which
have not then been forfeited and with respect to which the Restricted Period has
expired (to the nearest full Share) and any cash dividends or stock dividends
credited to the Participant’s account with respect to such Restricted Stock and
the interest thereon, if any. Upon the expiration of the Restricted Period with
respect to any outstanding Restricted Stock Units, the Company shall deliver to
the Participant, or his or her beneficiary, without charge, one Share for each
such outstanding Restricted Stock Unit (“Vested Unit”) and cash equal to any
Dividend Equivalents credited with respect to each such Vested Unit in
accordance with Section 8.03 hereof and the interest thereon or, at the
discretion of the Committee, in Shares having a Fair Market Value equal to such
Dividend Equivalents and the interest thereon, if any; provided, however, that,
if explicitly provided in the applicable Award Agreement, the Committee may, in
its sole discretion, elect to pay cash or part cash and part Shares in lieu of
delivering only Shares for Vested Units. If a cash payment is made in lieu of
delivering Shares, the amount of such payment shall be equal to the Fair Market
Value of the Shares as of the date on which the Restricted Period lapsed with
respect to each Vested Unit.

 

  8.6.

Stock Restrictions. Each certificate, or book entry account, representing
Restricted Stock awarded under the Plan shall bear a legend in such form, or be
subject to transfer restrictions, as the Company deems appropriate.

 

9.

Performance Share Awards.

 

  9.1.

Grant of Performance Share Awards. Each Performance Share Award granted under
the Plan shall be evidenced by an Award Agreement. Each Performance Share Award
so granted shall be subject to the conditions set forth in this Article 9, and
to such other conditions not inconsistent with the Plan as may be reflected in
the applicable Award Agreement. The Committee shall have the discretion to
determine: (i) the number of Shares or Share - denominated units subject to a
Performance Share Award granted to any Participant; (ii) the Performance Period
applicable to any Award; (iii) the conditions that must be satisfied for a
Participant to earn an Award; and (iv) the other terms, conditions and
restrictions of the Award.

 

  9.2.

Earning Performance Share Awards. The number of Performance Shares earned by a
Participant will depend on the extent to which the Performance Goals established
by the Committee are attained within the applicable Performance Period, as
determined by the Committee. No payout shall be made with respect to any
Performance Share Award except upon written certification by the Committee that
the minimum threshold Performance Goal(s) have been achieved.

 

  9.3.

Dividend Equivalents. At the discretion of the Committee, each Performance Share
Award (representing one Share) may be credited with Dividend Equivalents.
Dividend Equivalents shall be withheld by the Company for the Participant’s
account, and interest (for cash-settled Dividend Equivalents) or additional
Dividend Equivalents (for stock-settled Dividend Equivalents) may be credited on
the amount of Dividend Equivalents withheld at a rate and subject to such terms
as determined by the Committee. Dividend Equivalents credited to a Participant’s
account and attributable to any particular Performance Share Award (and earnings
thereon, if applicable) shall be distributed in cash or, at the discretion of
the Committee, in Shares having a Fair Market Value equal to the amount of such
Dividend Equivalents and earnings, if applicable, to the Participant upon
settlement of such Performance Share Award and, if such Performance Share Award
is unearned or is forfeited, the Participant shall have no right to such
Dividend Equivalents.

 

10.

Performance Compensation Awards.

 

  10.1.

General. The Committee shall have the authority, at the time of grant of any
Award described in this Plan, to designate such Award as a Performance
Compensation Award. In addition, the Committee shall have the authority to make
an Award of a cash bonus to any Participant and designate such Award as a
Performance Compensation Award.

 

  10.2.

Eligibility. The Committee will, in its sole discretion, designate which
Participants will be eligible to receive Performance Compensation Awards in
respect of such Performance Period. However, designation of a Participant
eligible to receive an Award hereunder for a Performance Period shall not in any
manner entitle the Participant to receive payment in respect of any Performance
Compensation Award for such Performance Period. The determination as to whether
or not such Participant becomes entitled to payment in respect of any
Performance Compensation Award shall be decided solely in accordance with the
provisions of this Article 10. Moreover, designation of a Participant eligible
to receive an Award hereunder for a particular Performance Period shall not
require designation of such Participant eligible to receive an Award hereunder
in any subsequent Performance Period and designation of one person as a
Participant eligible to receive an Award hereunder shall not require designation
of any other person as a Participant eligible to receive an Award hereunder in
such period or in any other period.

 

 

-111-



--------------------------------------------------------------------------------

  10.3.

Discretion of Committee with Respect to Performance Compensation Awards. With
regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period (provided any such
Performance Period shall be not less than one fiscal quarter in duration), the
type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goal(s) that is (are) to apply to the
Performance Formula. The Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence of this Section 10.3 and record the same in writing.

 

  10.4.

Payment of Performance Compensation Awards.

 

  a.

Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award Agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.

 

  b.

Limitation. A Participant shall be eligible to receive payment in respect of a
Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and/or (B) the Performance Formula, as
applied against such Performance Goals indicates that all or some portion of
such Participant’s Performance Compensation Award has been earned for the
Performance Period.

 

  c.

Certification. Following the completion of a Performance Period, the Committee
shall review and certify in writing whether, and to what extent, the Performance
Goals for the Performance Period have been achieved and, if so, calculate and
certify in writing the amount of the Performance Compensation Awards earned for
the period based upon the Performance Formula. The Committee shall then
determine the actual size of each Participant’s Performance Compensation Award
for the Performance Period.

 

  d.

Use of Discretion. In determining the actual size of an individual Performance
Compensation Award for a Performance Period, the Committee may reduce or
eliminate the amount of the Performance Compensation Award earned under the
Performance Formula in the Performance Period if, in its sole judgment, such
reduction or elimination is appropriate. The Committee shall not have the
discretion to (A) grant or provide payment in respect of Performance
Compensation Awards for a Performance Period if the Performance Goals for such
Performance Period have not been attained or (B) increase a Performance
Compensation Award above the maximum amount payable under Section 10.4.f of the
Plan.

 

  e.

Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this Article
10, but in no event earlier than the end of the Performance Period or later than
March 15 of the calendar year following the calendar year during which the
Performance Period or, if later the required certifications, are completed.

 

  f.

Maximum Award Payable. The maximum Performance Compensation Award payable in
Shares to any one Participant under the Plan for any fiscal year is subject to
the limitation set forth in Section 4.1. The maximum aggregate Performance
Compensation Awards payable in cash to any one Participant for any designated
Performance Period is $5,000,000. Any Performance Compensation Award for which
payment has been deferred shall not (between the date as of which the Award is
deferred and the payment date) increase (1) with respect to a Performance
Compensation Award that is payable in cash, by a measuring factor for each
fiscal year greater than a reasonable rate of interest set by the Committee or
(2) with respect to a Performance Compensation Award that is payable in Shares,
by an amount greater than the appreciation of a Share from the date such Award
is deferred to the payment date.

 

11.

Vesting.

 

  11.1.

General. The Committee shall specify the vesting schedule or conditions of each
Award. Unless the Committee specifies a different vesting schedule or terms and
conditions at the Date of Grant, the terms of this Article 11 shall apply.

 

  11.2.

Time-Vested Awards. Awards that have a time or service-based vesting schedule
and are not subject to performance vesting requirements (“Time-Vested Awards”)
will vest and become Exercisable, or have lapse of forfeiture restrictions, as
applicable, (unless the Committee provides otherwise in the Award Agreement) on
the third anniversary of the Date of Grant. All Stock Option and Stock
Appreciation Rights Time-Vested Awards shall (unless the Committee provides
otherwise in the Award Agreement) automatically vest upon death, Disability or
Retirement. Forfeiture restrictions on Restricted Stock Time-Vested Awards shall
(unless the Committee provides otherwise in the Award Agreement)

 

-112-



--------------------------------------------------------------------------------

  automatically lapse upon death or disability but shall not automatically lapse
upon retirement. Forfeiture restrictions on Restricted Stock Unit Time-Vested
Awards shall (unless the Committee provides otherwise in the Award Agreement)
automatically lapse upon death, Disability or Retirement; provided, however, if
a Restricted Stock Unit Time-Vested Award becomes payable upon Retirement (and
such Retirement constitutes a separation from service within the meaning of Code
Section 409A), such Restricted Stock Unit Time-Vested Award will not be paid
until the date that is six months following such date of Retirement. In no event
will the Committee, in the exercise of its discretion, establish a vesting
period for a Restricted Stock or Restricted Stock Unit Time Vested Award that is
less than one year after the Date of Grant. In the case of Restricted Stock
Units that vest pursuant to this Section 11.2 (and subject to the six-month
delay for payment of Time-Vested Restricted Stock Units payable upon
Retirement), such Awards shall be settled no later than two and a half months
following the end of the year in which such Award vests.

 

  11.3.

Performance Awards.

 

  a.

General. Each Performance Compensation Award and Performance Share Award shall
be subject to the Committee determination, based on Performance Goals for the
Performance Periods to which such Award relates, as to whether the Award is
earned and the extent to which it is earned. Such Awards shall be subject to the
Committee’s certification of the attainment of such Performance Goals in
accordance with the terms of Articles 9 and 10.

 

  b.

Retirement Vesting. Upon a Participant’s Retirement prior to the end of a
Performance Period, the Committee shall (i) determine the extent to which
Performance Goals with respect to such Performance Period have been met during
or with respect to the period of the Participant’s active employment, and
(ii) cause to be paid to the applicable Participant partial or full Awards for
such future Performance Period based upon the Committee’s determination of the
degree of attainment of Performance Goals.

 

12.

Changes in Capital Structure.

 

  12.1.

Adjustment Upon Changes in the Common Stock. In the event of any change in the
Common Stock through merger, consolidation, reorganization, recapitalization,
reincorporation, stock split, stock dividend or other change in the corporate
structure of the Company, the Committee shall appropriately adjust the maximum
number of Shares subject to the Plan, all Awards then currently outstanding, the
maximum number of Shares with respect to which any one person may be granted
Awards during any period as set forth in Sections 4.1 and 10.4.f of the Plan,
and the exercise price of Options and Stock Appreciation Rights, so that upon
Exercise, the Participant shall receive the same number of Shares in exchange
for the same aggregate exercise price he or she would have received had he or
she been the holder of all Shares subject to his or her outstanding Options and
Stock Appreciation Rights immediately before the effective date of such change
in the capital structure of the Company, and the benefits, rights and features
relating to Shares underlying Restricted Awards shall be appropriately adjusted
consistent with such change in such manner as the Committee may deem equitable
to prevent substantial dilution or enlargement of the rights granted to, or
available for, participants in the Plan. Any such adjustment shall not result in
the issuance of fractional shares, and the Committee shall round down the number
of Shares subject to any outstanding Award unless the transaction that resulted
in the capital structure change specifically authorizes a rounding up of the
shares. Each such adjustment shall be made in such manner so as not to
constitute a “modification” in the case of Incentive Stock Options as defined in
Section 424 of the Code and in the case of Non-Qualified Stock Options, in such
manner so as not to constitute a “modification” within the meaning of
Section 409A of the Code. Any adjustments made under this Section 12.1 shall be
made in a manner which does not adversely affect the exemption provided pursuant
to Rule 16b-3 under the Exchange Act.

 

  12.2.

Adjustment Binding. Any adjustment by the Committee pursuant to this Article 12
in the number of Shares subject to the Plan or to any outstanding Award, or to
the exercise price stated in any Option or Stock Appreciation Right, or to the
benefits, rights and features relating to Restricted Awards, shall be final,
binding and conclusive. Notice of any adjustment shall be given by the Company
to each Participant holding an Award which shall have been so adjusted.

 

  12.3.

Adjustment to Grants. The grant of an Award pursuant to the Plan shall not
affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes in its capital or business
structure or to merge, consolidate, dissolve, liquidate, sell or transfer all or
any part of its business or assets.

 

13.

Effect of Change in Control.

 

  13.1.

General. Unless otherwise provided in an Award Agreement, notwithstanding any
provision of the Plan to the contrary:

 

-113-



--------------------------------------------------------------------------------

  a.

In the event of a Participant’s termination of Continuous Service without Cause
during the 12-month period following a Change in Control, notwithstanding any
provision of the Plan or any applicable Award Agreement to the contrary, all
Options and Stock Appreciation Rights shall become immediately exercisable with
respect to 100% of the Shares subject to such Options or Stock Appreciation
Rights, and/or the Restricted Period shall expire immediately with respect to
100% of the shares of Restricted Stock or Restricted Stock Units as of the date
of the Participant’s termination of Continuous Service.

 

  b.

With respect to Performance Compensation Awards, in the event of a Change in
Control, all incomplete Performance Periods in respect of such Award in effect
on the date the Change in Control occurs shall end on the date of such change,
and the Committee shall (i) determine the extent to which Performance Goals with
respect to each such Performance Period have been met based upon such audited or
unaudited financial information then available as it deems relevant and
(ii) cause to be paid to the applicable Participants partial or full Awards with
respect to Performance Goals for each such Performance Period based upon the
Committee’s determination of the degree of attainment of Performance Goals or,
if not determinable, assuming that the applicable “target” levels of performance
have been attained.

 

  13.2.

Committee Discretion. In addition, in the event of a Change in Control, the
Committee may, in its discretion, and upon at least 10 days’ advance notice to
the affected persons, cancel any outstanding Awards and pay to the holders
thereof, in cash or stock, or any combination thereof, the value of such Awards
based upon the price per Share received or to be received by other shareholders
of the Company in the event. In the case of any Option or Stock Appreciation
Right with an exercise price that equals or exceeds the price paid for a Share
in connection with the Change in Control, the Committee may cancel the Option or
Stock Appreciation Right without the payment of consideration therefor.

 

  13.3.

Successors. The obligations of the Company under the Plan shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to all or substantially all of the assets
and business of the Company and its Affiliates, taken as a whole.

 

14.

Registration of Stock.

 

  14.1.

General. No Option granted pursuant to the Plan shall be exercisable, nor shall
Restricted Stock vest, in whole or in part, if at any time the Committee shall
determine in its discretion that the listing, registration or qualification of
the Shares subject to such Option or the Restricted Stock on any securities
exchange or under any applicable law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the granting of such Option (or the issuance of Shares
thereunder) or the vesting of such Restricted Stock, unless such listing,
registration, qualification, consent or approval may be effected or obtained
free of any conditions not acceptable to the Committee.

 

  14.2.

Restrictions. If a registration statement under the Securities Act of 1933 (the
“Securities Act”) with respect to the Shares issuable upon Exercise of any
Option, Restricted Stock or other Award granted under the Plan is not in effect
at the time of Exercise, as a condition of the issuance of the Shares, the
Committee may require the Participant receiving Shares pursuant to an Award to
give the Committee a written statement, satisfactory in form and substance to
the Committee, that he or she is acquiring the Shares for his or her own account
for investment and not with a view to its distribution. The Company may place
upon any stock certificate issued in connection with an Award the following
legend or such other legend as the Committee may prescribe to prevent
disposition of the Shares in violation of the Securities Act or any other
applicable securities law:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933 (the “Act”) and may not be sold, pledged, hypothecated or
otherwise transferred or offered for sale in the absence of an effective
registration statement covering such shares which has been filed under the Act
or a written opinion of counsel for the Company that registration is not
required.”

 

15.

Tax Withholding. To the extent provided by the terms of an Award Agreement, and
subject to the discretion of the Committee, the Participant shall satisfy any
federal, state or local tax withholding obligation relating to the exercise or
acquisition of Shares under an Award by any of the following means (in addition
to the Company’s right to withhold from any compensation paid to the Participant
by the Company) or by a combination of such means: (a) tendering a cash payment;
(b) authorizing the Company to withhold Shares from the Shares otherwise
issuable to the Participant as a result of the Exercise or acquisition of Shares
under the Award, provided, however, that no Shares are withheld with a value
exceeding the minimum amount of tax required to be withheld by law; or
(c) delivering to the Company previously owned and unencumbered Shares of the
Company.

 

-114-



--------------------------------------------------------------------------------

16.

Amendment or Termination of the Plan.

 

  16.1.

Amendment of the Plan. The Board may at any time amend, modify, suspend or
terminate the Plan; provided that, except as provided in Article 12, the Board
may not, without the consent of the shareholders of the Company, make any
amendment or modification which:

 

  a.

increases the maximum number of Shares as to which Awards may be granted under
the Plan;

 

  b.

changes the class of eligible Participants;

 

  c.

effects a Repricing transaction;

 

  d.

increases materially the benefits accruing to a Participant under the Plan; or

 

  e.

otherwise requires the approval of the shareholders of the Company under
Applicable Laws (including the requirements of Section 422 of the Code) or
listing requirements relating to the Shares.

 

  16.2.

Amendments Pertaining to Qualification. Notwithstanding the provisions of
Section 16.1 above, the Board reserves the right to amend or modify the terms
and provisions of the Plan and of any outstanding Awards granted under the Plan
to the extent necessary to qualify any or all Options granted under the Plan for
such favorable federal income tax treatment (including deferral of taxation upon
Exercise) as may be afforded employee stock options under Section 422 of the
Code, the regulations promulgated thereunder, and any amendments or replacements
thereof.

 

  16.3.

Term of the Plan. Unless previously terminated by the Board, the Plan shall
terminate on, and no Award shall be granted after, the tenth anniversary of the
Effective Date of the Plan.

 

  16.4.

No Impairment of Rights. No amendment, modification or termination of the Plan
(whether by action of the Board or by expiration of the Plan term) shall in any
manner negatively affect any Award theretofore granted under the Plan without
the consent of the Participant or any person claiming under or through the
Participant.

 

17.

General Provisions.

 

  17.1.

Non-Uniform Treatment. No Participant or other person shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Participants.

 

  17.2.

Shareholders. No Award shall confer on any Participant any of the rights of a
shareholder of the Company unless and until Shares are duly issued or
transferred to the Participant in accordance with the terms of the Award.

 

  17.3.

Employment or Service. Nothing contained in the Plan or any applicable award
agreement shall confer upon any employee or other person any right to continue
in the employ or service of the Company or any Affiliate or to interfere in any
way with the right of the Company or any Affiliate to terminate his or her
employment or service at any time or increase or decrease his or her
compensation or fees from the rate in existence at the time of granting an
Award.

 

  17.4.

Other Compensation Arrangements. Nothing contained in this Plan shall prevent
the Board from adopting other or additional compensation arrangements, subject
to shareholder approval if such approval is required, and such arrangements may
be either generally applicable or applicable only in specific cases.

 

  17.5.

Clawback. Notwithstanding any other provisions in this Plan, any Award which is,
or may become, subject to recovery under any law, regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to any policy implemented by the Company to effect
such law, regulation or stock exchange listing requirement.

 

  17.6.

Recapitalizations. Each Award Agreement shall be deemed to contain provisions
required to reflect the provisions of Article 12.

 

  17.7.

Delivery. Upon exercise of a right granted under this Plan, the Company shall
issue Shares or pay any amounts due within a reasonable period of time
thereafter. Subject to any statutory or regulatory obligations the Company shall
issue Shares or pay any amounts due within a reasonable period of time
thereafter.

 

  17.8.

Other Provisions. The Award Agreements authorized under the Plan may contain
such other provisions not inconsistent with this Plan, including, without
limitation, restrictions upon the exercise of the Awards, as the Committee may
deem advisable.

 

-115-



--------------------------------------------------------------------------------

  17.9.

Section 409A. The Plan is intended to comply with Section 409A of the Code to
the extent subject thereto, and, accordingly, to the maximum extent permitted,
the Committee shall make a good faith effort to interpret and administer the
Plan in compliance therewith. Any payments described in the Plan that are due
within the “short-term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless Applicable Laws require
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
required to avoid accelerated taxation and tax penalties under Section 409A of
the Code, (a) amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six (6) month period
immediately following the Participant’s termination of Continuous Service shall
instead be paid on the first payroll date after the six-month anniversary of the
Participant’s separation from service (or the Participant’s death, if earlier),
and (b) amounts payable upon the termination of a Participant’s Continuous
Service shall only be payable if such termination constitutes a “separation from
service” within the meaning of Section 409A of the Code. Notwithstanding the
foregoing, neither the Company nor the Committee shall have any obligation to
take any action to prevent the assessment of any excise tax or penalty on any
Participant under Section 409A of the Code and neither the Company nor the
Committee will have any liability to any Participant for such tax or penalty.

 

  17.10.

Section 16 Compliance. It is the intent of the Company that the Plan satisfy,
and be interpreted in a manner that satisfies, the applicable requirements of
Rule 16b-3 as promulgated under Section 16 of the Exchange Act so that
Participants will be entitled to the benefit of Rule 16b-3, or any other rule
promulgated under Section 16 of the Exchange Act, and will not be subject to
short-swing liability under Section 16 of the Exchange Act. Accordingly, if the
operation of any provision of the Plan would conflict with the intent expressed
in this Section, such provision to the extent possible shall be interpreted
and/or deemed amended so as to avoid such conflict.

 

  17.11.

Beneficiary Designation. Each Participant under the Plan may from time to time
name any beneficiary or beneficiaries by whom any right under the Plan is to be
exercised in case of such Participant’s death. Each designation will revoke all
prior designations by the same Participant, shall be in a form reasonably
prescribed by the Committee and shall be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime.

 

  17.12.

Unfunded Plan. The Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the issuance of Shares or the payment of cash upon Exercise or
payment of any Award. Proceeds from the issuance of Shares pursuant to Awards
granted under the Plan shall constitute general funds of the Company. The
expenses of the Plan shall be borne by the Company.

 

  17.13.

Acceptance of Terms and Conditions. By accepting any benefit under the Plan,
each recipient of an Award under the Plan and each person claiming under or
through such recipient shall be conclusively deemed to have indicated their
acceptance and ratification of, and consent to, all of the terms and conditions
of the Plan and any action taken under the Plan by the Committee, the Company or
the Board, in any case in accordance with the terms and conditions of the Plan.

 

  17.14.

Liability. Any liability of the Company or any Affiliate to any recipient of an
Award under the Plan with respect to any Award shall be based solely upon
contractual obligations created by the Plan and the Award Agreement. Neither the
Company nor any Affiliate nor any member of the Committee or the Board, nor any
other person participating in any determination of any question under the Plan,
or in the interpretation, administration or application of the Plan, shall have
any liability, in the absence of bad faith, to any party for any action taken or
not taken in connection with the Plan, except as may expressly be provided by
statute.

 

  17.15.

Choice of Law. The Plan shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania, without regard to such state’s
choice of law provisions, except as superseded by applicable federal law.

 

  17.16.

Severability. If any of the provisions of the Plan or any Award Agreement is
held to be invalid, illegal or unenforceable, whether in whole or in part, such
provision shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby.

 

  17.17.

Headings. The words “Article,” “Section” and “paragraph” shall refer to
provisions of the Plan, unless expressly indicated otherwise. Wherever any words
are used in the Plan or any Award agreement in the masculine gender they shall
be construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.

 

  18.

Effective Date. This Plan was approved by the Board on February 22, 2018 which
shall be the Effective Date of the Plan.

 

 

-116-